Filed 4/17/08 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2008 ND 63







State of North Dakota, 		Plaintiff and Appellee



v.



Bobi Jo Herbel, 		Defendant and Appellant







No. 20070344







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Robert O. Wefald, Judge.



AFFIRMED.



Per Curiam.



Brandi Sasse Russell, Assistant State’s Attorney, Courthouse, 514 East Thayer Avenue, Bismarck, N.D. 58501-4413, for plaintiff and appellee.



Justin D. Roness, 721 Memorial Highway, P.O. Box 4252, Bismarck, N.D. 58502-4252, for defendant and appellant.

State v. Herbel

No. 20070344



Per Curiam.

[¶1]	Bobi Jo Herbel appeals the judgment of the district court entered after she conditionally pled guilty to possession of marijuana by an operator of a motor vehicle, reserving the right to appeal the district court’s refusal to suppress evidence in her case.  Herbel argues law enforcement lacked reasonable and articulable suspicion to stop the vehicle she was driving.  We summarily affirm under N.D.R.App.P. 35.1(a)(3), concluding there was reasonable and articulable suspicion to stop the vehicle.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner